Citation Nr: 1710681	
Decision Date: 04/04/17    Archive Date: 04/11/17

DOCKET NO.  09-37 007A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial compensable rating prior to May 7, 2011, and to an initial rating greater than 10 percent thereafter, for left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from February to July 1985, January 2004 to June 2005, June to October 2007, and from April 2013 to October 2015.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted, in pertinent part, the Veteran's claim of service connection for left ear hearing loss, assigning a zero percent (non-compensable) rating effective October 17, 2007.  The Veteran disagreed with this decision in April 2009.  He perfected a timely appeal in October 2009.

In May 2013 and in May 2016, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  

In an April 2014 rating decision, the AOJ assigned an initial 10 percent rating effective May 7, 2011, to the Veteran's service-connected left ear hearing loss.  Because the initial rating assigned to the Veteran's service-connected left ear hearing loss is not the maximum rating available for this disability, this claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

Unfortunately, as is explained below, the appeal is REMANDED again to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his service-connected left ear hearing loss is more disabling than currently (and initially) evaluated.  The Board acknowledges that this appeal has been remanded to the AOJ on several occasions previously, most recently in May 2016.  Having reviewed the record evidence, and although the Board is reluctant to contribute to "the hamster-wheel reputation of Veterans law" by remanding this appeal again, additional development is required before the underlying claim can be adjudicated on the merits.  Cf. Coburn v. Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, J., dissenting) (finding that repeated remands "perpetuate the hamster-wheel reputation of Veterans law").

In its most recent remand in May 2016, the Board directed the AOJ to attempt to obtain private treatment records relevant to this appeal, specifically audiograms from Georgia Regents Medical Center (GR Health), by requesting that the Veteran complete the necessary medical records release forms in order for VA to attempt to obtain these records.  See Board remand dated May 6, 2016, at pp. 3-4.  In response to the Board's May 2016 remand, the AOJ sent a letter dated later in May 2016 to the Veteran and requested that he complete a medical records release form for GR Health.  The Veteran responded by submitting copies of private audiograms from GR Health directly to VA along with a completed VA Form 21-4142 authorizing VA to attempt to obtain his complete treatment records from this private facility.  Unfortunately, the Veteran incorrectly listed the date as "02-08-1966" as the date that he signed the VA Form 21-4142 for GR Health.  It appears that VA's Private Medical Records Retrieval Center rejected this VA Form 21-4142 later in June 2016 because the signature date on the form was invalid and did not attempt to obtain the Veteran's complete treatment records from GR Health.  Thus, the Board finds that, on remand, the AOJ should attempt to obtain an updated VA Form 21-4142 from the Veteran for GR Health which includes a correct signature date so that the AOJ can attempt to obtain his complete treatment records from this facility.

The Board observes that compliance with its remand directives is not discretionary.  In Stegall v. West, 11 Vet. App. 268 (1998), the Court held that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  It was error for the AOJ to re-certify this appeal to the Board in December 2016 without complying with the May 2016 remand instructions.  Given this error, another remand is required.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and advise him that the VA Form 21-4142 for GR Health which he submitted in May 2016 is invalid because it does not contain a valid date next to his signature authorizing VA to attempt to obtain his complete treatment records from GR Health.  Advise the Veteran to submit an updated VA Form 21-4142 for GR Health which contains a valid date next to his signature.  Review the updated VA Form 21-4142 for GR Health, once received, and determine if it contains a valid signature and date.  If not, please take appropriate corrective action.  See Stegall v. West, 11 Vet. App. 268 (1998).  Upon receipt of an appropriate release containing a valid signature and date, then the AOJ should contact GR Health and request the Veteran's complete treatment records.

2.  Readjudicate the claim on appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

